UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6200


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDY RONDELL SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:04-cr-00093-RGD-TEM-1; 4:11-cv-00123-RGD)


Submitted:   June 25, 2013                 Decided:   July 12, 2013


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Randy Rondell Smith, Appellant Pro Se. Robert Edward Bradenham,
II, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randy    Rondell          Smith        appeals       the    district         court’s

orders   denying      relief       on    his        18    U.S.C.       § 3582(c)(2)       (2006)

motion   for    reduction         of    sentence         and    denying          his   subsequent

motion for reconsideration.                    Smith insists on appeal that his

motion for reconsideration, in which he challenges his guilty

plea,    should      have    been       construed          as     an    amendment        to    his

28 U.S.C.A. § 2255 (West Supp. 2013) motion, and we treat the

court’s denial of the motion for reconsideration as also denying

§ 2255 relief to Smith.

             An order denying relief under § 2255 is not appealable

unless   a     circuit      justice       or    judge       issues       a       certificate    of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                           A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that      the        district          court’s       assessment        of    the

constitutional claims is debatable or wrong.                            Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller–El v. Cockrell, 537 U.S.

322, 336–38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states   a   debatable       claim       of     the      denial    of        a   constitutional

                                                2
right.      Slack,         529   U.S.     at    484–85.         We   have        independently

reviewed the record and conclude that Smith has not made the

requisite      showing.            Accordingly,       we    deny       a    certificate      of

appealability and dismiss the appeal in part.

              With    respect       to    the    district       court’s       order      denying

Smith’s § 3582(c)(2) motion, we have reviewed the record and

find   no     reversible         error.         Accordingly,         we    affirm     for   the

reasons stated by the district court.                       United States v. Smith,

No. 4:04-cr-00093-RGD-TEM-1 (E.D. Va. July 11, 2012).

              We also conclude that the district court lacked the

authority      to    revisit       its    earlier     order      denying          § 3582(c)(2)

relief to Smith.           United States v. Goodwyn, 596 F.3d 233, 235–36

(4th Cir. 2010).             Accordingly, we affirm the district court’s

denial   of    Smith’s       motion       for    reconsideration            on    that    basis.

We dispense         with    oral    argument        because     the        facts    and   legal

contentions     are        adequately      presented       in    the       materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED IN PART;
                                                                         AFFIRMED IN PART




                                                3